Title: [April 10. Fryday. 1778.]
From: Adams, John
To: 


      April 10. Fryday. 1778. The first moment Dr. Franklin and I happened to be alone, he began to complain to me of the Coolness as he very coolly called it, between the American Ministers. He said there had been disputes between Mr. Deane and Mr. Lee. That Mr. Lee was a Man of an anxious uneasy temper which made it disagreable to do business with him: that he seemed to be one of those Men of whom he had known many in his day, who went on through Life quarrelling with one Person or another till they commonly ended in the loss of their reason. He said Mr. Izard was there too, and joined in close friendship with Mr. Lee. That Mr. Izard was a Man of violent and ungoverned Passions. That each of these had a Number of Americans about him, who were always exciting disputes and propagating Stories that made the Service very disagreable. That Mr. Izard, who as I knew had been appointed a Minister to the Grand Duke of Tuscany, instead of going to Italy remained there with his Lady and Children at Paris, and instead of minding his own Business, and having nothing else to do he spent his time in consultations with Mr. Lee and in interfering with the Business of the Commission to this Court. That they had made strong Objections to the Treaty, and opposed several Articles of it. That neither Mr. Lee nor Mr. Izard were liked by the French. That Mr. William Lee his Brother, who had been appointed to the Court of Vienna, had been lingering in Germany and lost his Papers, that he called upon the Ministers at Paris for considerable Sums of Money, and by his Connection with Lee and Izard and their party, increased the Uneasiness &c. &c. &c.
      I heard all this with inward Grief and external patience and Composure. I only answered, that I was personally much a Stranger to Mr. Izard and both the Lees. That I was extreamly sorry to hear of any misunderstanding among the Americans and especially among the public Ministers, that it would not become me to take any part in them. That I ought to think of nothing in sucha Case, but Truth and Justice, and the means of harmonizing and composing all Parties: But that I foresaw I should have a difficult, dangerous and disagreable part to Act, but I must do my duty as well as I could.
      
      When Mr. Lee arrived at my Lodgings in the one Morning, it was proposed that a Letter should be written to Mr. Dumas at the Hague to inform him of my Arrival and my Colleagues proposed that I should write it. I thought it an awkward thing for me to write an Account of myself, and asked Dr. Franklin to write it, after We had considered and agreed upon what should be written, which I thought the more proper as he was the only one of Us who had been acquainted with Mr. Dumas. Accordingly on the tenth of May April the Letter was produced in these Words, which I insert at full Length because it was the only public Letter I believe which he wrote while I was with him, in that Commission.
      
       
       
        
         
          To C. W. F. Dumas
         
         
          Sir
          Passi April 10 1778
         
         We received duely your dispatch of the third instant, and approve very much the care and pains you constantly take, in sending Us, the best Intelligence of public Affairs.... We have now the Pleasure of acquainting you that Mr. John Adams, a Member of Congress appointed to succeed Mr. Deane in this Commission, is safely arrived here. He came over, in the Boston, a Frigate of thirty Guns, belonging to the United States. In the passage they met and made prize of a large English Letter of Mark Ship of fourteen Guns, the Martha, bound to New York, on whose Cargo, seventy thousand pounds Sterling was insured in London. It contains Abundance of Necessaries for America, whither she is dispatched, and We hope will get well into one of our Ports.
         Mr. Adams acquaints Us, that it had been moved in Congress, to send a Minister to Holland, but, that, although there was the best disposition towards that country, and desire to have and maintain a good Understanding with their High Mightinesses, and a free commerce with their Subjects, the measure was respectfully postponed for the present, till their Sentiments on it, could be known, from an Apprehension that possibly their connections with England, might make the receiving an American Minister, as yet inconvenient, and, if Holland should have the same good Will towards Us, a little embarrassing. Perhaps, as our Independency begins to wear the Appearance of greater Stability, since our acknowledged Alliance with France, that difficulty may be lessened. Of this We wish you would take the most prudent methods privately to inform yourself. It seems clearly to be the Interest of Holland, to share in the rapidly growing Commerce of this young Sister Republick, and, as in the Love of Liberty, and bravery in the defence of it, she has been our great Example, We hope Circumstances and Constitutions in many respects so similar, may produce mutual benevolence: and that the unfavourable impressions made on the minds of some in America, by the rigour, with which Supplies of Arms and Ammunition were refused them in their distress may soon be worn off and obliterated, by a friendly Intercourse and reciprocal good offices.
         When Mr. Adams left America, which was about the middle of February, our Affairs were daily improving, our Troops well supplied with Arms and Provisions, and in good order, and the Army of General Buorgoine, being detained for Breaches of the Capitulation, We had in our hands, above ten thousand Prisoners of the Enemy. We are Sir your most obedient Servants.
         The within Letter to you is so written that you may shew it, on Occasion. We send inclosed a proposed draft of a Letter to the Grand Pensionary, but as We are unacquainted with forms, and may not exactly have hit your idea, with regard to the matter and expression, We wish you would consult with our Friend upon it, and return it, with the necessary corrections.
         
          P.S. The Letters you mention coming to you from England, are from Mr. William Lee and you will be so good as to forward them, with his name circumscribed and inclosed to Messieurs Frederic Goutard and Fils, Banquiers a Frankfort sur la Maine.
         
         
          A. M. Dumas
         
        
       
      
      The draft of a Letter to the Grand Pensionary was in these Words.
      
       
       
        
         
          To Pieter van Bleiswyck
         
         
          Sir
          Passi April 10 1778
         
         We have the honor of acquainting your Excellency, that the United States of North America, being now an independent Power, and acknowledged as such by this Court, a Treaty of Amity and Commerce, is compleated between France and the said States, of which We shall speedily send your Excellency a Copy, to be communicated if you think proper, to their High Mightinesses, for whom the United States have the greatest respect and the strongest desire, that a good Understanding may be cultivated and a mutually beneficial commerce established, between the People of the two nations, which, as will be seen, there is nothing in the above mentioned Treaty to prevent or impede. We have the Honor to be, with great respect, your Excellencys &c.
        
       
      
      I thought it most proper that this Letter should be signed by Mr. Franklin and Lee but as they insisted upon it, We all signed it.
      It so happened or had been so contrived, that We Were invited to dine at Monsieur Brillons, a Family in which Mr. Franklin was very intimate, and in which he spent much of his Time. Here We met a large Company of both Sexes and among them were Monsieur Le Vailliant and his Lady. Madam Brillion was one of the most beautifull Women in France, a great Mistress of Musick, as were her two little Daughters. The Dinner was Luxury, as usual in that Country. A large Cake was brought in with three flaggs flying. On one of them “Pride subdued”: on another “Haec dies, in qua fit Congressus, exultemus et potemus in eâ.” Mr. Brillon was a rough kind of Country Squire. His Lady all softness, sweetness and politeness. I saw a Woman in Company, as a Companion of Madam Brillon who dined with her at Table, and was considered as one of the Family. She was very plain and clumzy. When I afterwards learned both from Dr. Franklin and his Grandson, and from many other Persons, that this Woman was the Amie of Mr. Brillion and that Madam Brillion consoled herself by the Amitie of Mr. Le Vailliant, I was astonished that these People could live together in such apparent Friendship and indeed without cutting each others throats. But I did not know the World. I soon saw and heard so much of these Things in other Families and among allmost all the great People of the Kingdom that I found it was a thing of course. It was universally understood and Nobody lost any reputation by it. Yet I must say that I never knew an Instance of it, without perceiving that all their Complaisancy was external and ostensible only: a mere conformity to the fashion: and that internally there was so far from being any real friendship or conjugal Affection that their minds and hearts were full of Jealousy, Envy, revenge and rancour. In short that it was deadly poison to all the calm felicity of Life. There were none of the delightful Enjoyments of conscious Innocence and mutual Confidence. It was mere brutal pleasure.
      At Mr. Chaumonts in the Evening where We were invited to Supper, Two Gentlemen came in and advised me to go to Versailles, the next day. One of them was the Secretary of the Count de Noailles, the late French Ambassador in London. This Gentleman informed me that the Count De Vergennes had expressed to him his Surprize that I had not been to Court. They had been informed by the Police of my Arrival in Paris and had accidentally heard of my dining in Company at one place and another, but when any question was asked them concerning me, they could give no Answer. He supposed I was waiting to get me a french Coat, but he should be glad to see me in my American Coat.
     